UNITED STATES DISTRICT COURT/EASTERN DISTRICT OF NEW YORK Attorney: PHILLIPS & ASSOCIATES PLLC

 

JENI WALLACE

Plaintiff(s)
; Index # 2:19-CV-07089-MKB-RER
- against -

2
ANR PRACTICE MANAGEMENT, LLC, ETAL Purchased December 18, 2019

Defendant(s)
AFFIDAVIT OF SERVICE

 

STATEOF DE — : county or Naolattess:

ges S
Gtwuille Wo BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE AGE OF

EIGHTEEN YEARS AND RESIDESAT 25D) DelAwhme Ave Wilamsh DE | GY.
That on March 12, 2020 at 02:30 PM at

C/O NATIONAL REGISTERED AGENTS, INC.
160 GREENTREE DRIVE, SUITE 101
DOVER, DE 19904

deponent served the within SUMMONS IN A CIVIL ACTION AND COMPLAINT on ANR PRACTICE MANAGEMENT, LLC therein named.

BY LEAVING A TRUE COPY WITH FRANCES BURRIS, BEING AUTHORIZED TO ACCEPT LEGAL PAPERS
STATED.

Deponent further states that he describes the person actually served as follows:

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
FEMALE BLACK BLACK 45 5'5 180

 

 

 

 

 

 

BY SERVING SAME ON IT'S AUTHORIZED AGENT

Sworn to me on: 5 (20 [2020 2

 

Notary: = * STORRS ANGELO BRITT Server: .
NOTARY PUBLIC GAgss lle IV ORS

| AWARE :
STATE OF DEL
My Commission Expires May 1, 20ee 2022 Invoice #: 742363

UNITED PROCESS SERVICE; INC:, 225 BROADWAY, SUITE 440, h SUITE 440, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
